Memorandum by the Court.
Judgment herein in all respects affirmed, on facts and the law, with costs to defendant-respondent as against appellants. Proof of ownership of a vehicle creates a presumption that the driver was using the vehicle with the owner’s permission, express or implied. This presumption is rebuttable but, even in the case of substantial evidence to the contrary, the question of consent and authority is ordinarily one of fact. (Leotta v. Plessinger, 8 N Y 2d 449, 461, and cases cited; see, also, May v. Heiney, 12 N Y 2d 683.) Here, theire is support for the finding of the trial court that the owner vested his friend Zsombok with general control of the ear without limitation of authority. Under these circumstances, a driver to whom Zsombok loaned the car was properly found to be driving it with the implied consent of the owner (May v. Heiney, supra; Jackson v. Brown & Kleinhenz, 273 N. Y. 365), and the fact that such driver was unlicensed does not affect the statutory responsibility of the owner (Grant v. Knepper, 245 N. Y. 158; Aarons v. Standard Varnish Works, 163 Misc. 84, 89, affd. 254 App. Div. 560).